Case: 15-40698      Document: 00513383325         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40698
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALFREDO BAUTISTA-VILLARREAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-466-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Alfredo Bautista-Villarreal
raises an argument that is foreclosed by United States v. Morales-Mota, 704
F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d at 412, we rejected
the argument that the Texas offense of “burglary of a habitation” is broader
than the generic, contemporary definition of “burglary of a dwelling” under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a habitation as a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40698   Document: 00513383325     Page: 2   Date Filed: 02/17/2016


                                No. 15-40698

person with a “greater right to possession of the property than the actor.”
Accordingly, the motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2